             Case 2:19-cv-01899-RSL Document 43 Filed 10/29/20 Page 1 of 3




 1
 2
 3
 4
 5
                               UNITED STATES DISTRICT COURT
 6
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE
 8
 9    VICTOR CHARLES FOURSTAR, JR., et al.,                   Case No. C19-1899RSL

10                         Plaintiffs,                        ORDER
11                    v.
12    DONALD TRUMP, et al.,
13                         Defendants.
14
15         This matter comes before the Court on plaintiff Victor Charles Fourstar’s “Objections to
16 U.S. Magistrate Judge Peterson’s 3/12/20 Report and Recommendation Regarding Plaintiff’s
17 Application to Proceed IFP.” Dkt. #42.
18         On March 12, 2020, the Honorable Michelle L. Peterson, United States Magistrate Judge,
19 issued a Report and Recommendation regarding Mr. Fourstar’s application to proceed in forma
20 pauperis. Dkt. #28. Judge Peterson’s Report and Recommendation was mailed to Mr. Fourstar,
21 but was returned as undeliverable on March 23, 2020. Dkt. #29. Accordingly, on April 6, 2020,
22 the Court issued an order declining to reach the merits of Mr. Fourstar’s in forma pauperis
23 application, and instead initiating a Rule 41 dismissal proceeding. Dkt. #30. The April 6 Order
24 was mailed to Mr. Fourstar but was again returned as undeliverable. Dkt. #32. On July 7, 2020,
25 the Court dismissed this action without prejudice pursuant to LCR 41(b)(2). Dkt. #33. The
26 dismissal order was mailed to Mr. Fourstar but was once again returned as undeliverable. Dkt.
27 #34. On July 30, 2020, Mr. Fourstar filed a motion to extend his time to submit objections to
28 Judge Peterson’s Report and Recommendation on the ground that his change of address notice

     ORDER - 1
             Case 2:19-cv-01899-RSL Document 43 Filed 10/29/20 Page 2 of 3




 1 never reached the Court. Dkt. #35. The Court granted Mr. Fourstar’s motion, reopened this
 2 case, and extended the deadline to submit objections to the Report and Recommendation to
 3 August 25, 2020. Dkt. #37. Mr. Fourstar did not timely respond, but on August 17, 2020, he
 4 filed a new notice of change of address. Dkt. #38. Due to an apparent clerical error, Mr.
 5 Fourstar’s zip code was inaccurately recorded on the Court’s docket. The Court accordingly
 6 granted Mr. Fourstar an additional extension, and ordered him to file objections to Judge
 7 Peterson’s Report and Recommendation by October 6, 2020. Dkt. #41. Mr. Fourstar filed
 8 objections on September 25, 2020. Dkt. #42.
 9         The Court, having reviewed plaintiffs’ complaint, Judge Peterson’s Report and
10 Recommendation, Mr. Fourstar’s objections thereto, and the remaining record, hereby finds and
11 ORDERS:
12         (1)    The Report and Recommendation is approved and adopted.
13         (2)    Plaintiff Fourstar’s application to proceed with this action in forma pauperis (Dkt.
14 #21) is DENIED.
15         (3)    Plaintiff Fourstar is directed to pay the $400 filing fee within thirty (30) days of
16 the date on which this Order is signed. Failure to timely submit the requisite filing fee will
17 result in immediate termination of this action.
18         (4)    The Court’s April 6, 2020 Order is reaffirmed with respect to all plaintiffs other
19 than Mr. Fourstar:
20                a. The in forma pauperis applications of plaintiffs Bruce Denny, Alexander
21                    Hawatmeh, and Samuel Michael, Sr. (Dkts. #22, #23, #24) remain DENIED as
22                    moot. All claims asserted on behalf of these plaintiffs by plaintiff Fourstar
23                    remain DISMISSED without prejudice.
24                b. All claims asserted on behalf of plaintiffs Clint Soosay, Richie Shane,
25                    Aloysious Wells, David McQueen, Paul Bergin, Eric Solcol, and Bruce Lewis,
26                    none of whom satisfied the filing fee requirement, remain DISMISSED
27                    without prejudice for failure to prosecute.
28

     ORDER - 2
            Case 2:19-cv-01899-RSL Document 43 Filed 10/29/20 Page 3 of 3




 1        (5)    The Clerk of Court is directed to send copies of this Order to plaintiff Fourstar and
 2 to Judge Peterson.
 3        IT IS SO ORDERED.
 4        DATED this 29th day of October, 2020.
 5
 6                                                  A
                                                    Robert S. Lasnik
 7
                                                    United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER - 3
